 1 MCGREGOR W. SCOTT
   United States Attorney
 2 BRIAN W. ENOS
   KIRK E. SHERRIFF
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:15-CR-00165-DAD-BAM

12                                Plaintiff,            APPLICATION AND ORDER FOR MONEY
                                                        JUDGMENT
13                           v.

14   SCOTT ALLEN PIERACCI,

15                                Defendant.

16

17          On October 7, 2019, defendant Scott Allen Pieracci entered a guilty plea to Counts One and

18 Fifteen – Wire Fraud, in violation of 18 U.S.C. § 1343 of the Indictment.

19          As part of his plea agreement with the United States, defendant Scott Allen Pieracci agreed to

20 forfeit voluntarily and immediately a personal forfeiture money judgment pursuant to Fed. R. Crim. P.

21 32.2(b)(1). See Defendant Pieracci’s Plea Agreement ¶ 3(l). Plaintiff hereby applies for entry of a

22 money judgment as follows:

23          1.     Pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and Fed. R. Crim. P.

24 32.2(b)(1), the Court shall impose a forfeiture money judgment against defendant Scott Allen Pieracci in

25 the amount of restitution which is to be determined by the court at the time of sentencing, or within

26 ninety days thereafter.

27          2.     The above-referenced forfeiture money judgment is imposed based on defendant Scott

28 Allen Pieracci’s conviction for violating 18 U.S.C. § 1343 (Counts One and Fifteen). Said amount

                                                        1
 1 represents the total amount of proceeds the defendant obtained, which the defendant agreed is subject to

 2 forfeiture based on the offenses of conviction. Any funds applied towards such judgment shall be

 3 forfeited to the United States of America and disposed of as provided for by law.

 4          3.     Payment of the forfeiture money judgment should be made in the form of a cashier’s

 5 check made payable to the U.S. Marshals Service, and sent to the U.S. Attorney’s Office, Attn: Asset

 6 Forfeiture Unit, 2500 Tulare Street, Suite 4401, Fresno, CA 93721. Prior to the imposition of sentence,

 7 any funds delivered to the United States to satisfy the money judgment shall be seized and held by the

 8 U.S. Marshals Service, in its secure custody and control.

 9 Date: December 31, 2019                                McGREGOR W. SCOTT
                                                          United States Attorney
10

11                                                        /s/ Brian W. Enos
                                                          BRIAN W. ENOS
12                                                        KIRK E. SHERRIFF
                                                          Assistant United States Attorneys
13

14                                                 ORDER

15          For good cause shown, the Court hereby imposes a personal forfeiture money judgment against

16 defendant Scott Allen Pieracci in the amount of restitution determined at the time of sentencing, or

17 within ninety days thereafter. Any funds applied towards such judgment shall be forfeited to the United

18 States of America and disposed of as provided for by law. Prior to the imposition of sentence, any funds

19 delivered to the United States to satisfy the money judgment shall be seized and held by the U.S.

20 Marshals Service, in its secure custody and control.

21

22 IT IS SO ORDERED.

23      Dated:    January 2, 2020
                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                          2
